DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2018/0114929) in view of Kwon (US 2008/0180024).

Regarding claim 1, Kwong et al discloses an organic electroluminescent device comprising first and second electrodes, and organic layers including a light emitting layer disposed between the electrodes ([0002], [0020], and [0028]).  The light emitting layer comprises the following compound ([0054] – Compound 2):

    PNG
    media_image1.png
    566
    307
    media_image1.png
    Greyscale
,

corresponding to Formula (1) of the claims, i.e.
[DU1]-[AU]-[DU2]m,
where DU1 is given by recited Formula (2-1), 

    PNG
    media_image2.png
    211
    278
    media_image2.png
    Greyscale

where the recited groups Ar1, Ar2, and Ar3 are C6 hydrocarbon rings, i.e. benzene, and the recited groups R1, R2 and R3 are H. DU2 is given by recited Formula (2-2), 

    PNG
    media_image3.png
    109
    256
    media_image3.png
    Greyscale

where Ar4 and Ar5 are C6 hydrocarbon rings, i.e. benzene; the integer n is one (1); and the group X2 is a direct linkage; the recited groups R4 and R5 are H; the recited group X1 is N.
	In the above compound, AU does not correspond to A1 recited in the present claims, i.e. 

    PNG
    media_image4.png
    95
    111
    media_image4.png
    Greyscale
.
That is, in the compound of the reference, the recited groups DU1 and DU2 are bonded at the 1,4 position on the benzene of AU instead of the 1, 3-positions and AU does not contain a cyano group as required by Formula A1. However, the compound disclosed by the reference this is but one embodiment, and attention is directed to Formula I, i.e.

    PNG
    media_image5.png
    173
    135
    media_image5.png
    Greyscale
,
of the reference where the ring RD is disclosed as an unsubstituted or substituted 6-membered aromatic ring ([0051]). Paragraph [0046] discloses that the aryl group, i.e. an aromatic ring, can be substituted with one or more substituents including nitrile, i.e. a cyano group ([0044]). Thus, the reference discloses a compound comprising Formula A1 where the integer p is at least one (1).
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the first and second electrode comprise the metals as recited in the present claims. 
Kwon discloses that in general, OLED display devices have an organic layer between a first electrode (e.g., anode) that is a transparent electrode formed of ITO, i.e. indium tin oxide, and a second electrode (e.g., cathode) that is formed of a metal having a low work function such as calcium (Ca), lithium (Li), aluminum (Al) ([0005]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the metals disclosed Kwon for the first and second electrodes disclosed by Kwong et al as doing so would amount to nothing more than use of known metals for their intended use, in a known environment to accomplish entirely expected results.	

Regarding claim 2, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses the device structure as (Figure 1 and [0028]):

    PNG
    media_image6.png
    429
    471
    media_image6.png
    Greyscale
.
From the above, in the organic layers of the device, the emission layer (135) is disposed on the hole transport (125) and hole injection (120) layers, i.e. a hole transport region. The electron transport (145) and electron injection (150) layers, i.e. an electron transport region, are disposed on the emission layer (135). As discussed above Kwong et al discloses that the emission layer comprises the claimed polycyclic compound.

Regarding claim 3, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the emission layer comprises delayed fluorescence dopants ([0063]). Accordingly, the emission layer emits delayed fluorescence as recited in the present claims.

Regarding claim 4, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the emission layer comprises a host and one or more dopants, where the dopant is the disclosed compound and where the emission layer emits delayed fluorescence ([0063]-[0064]).

Regarding claim 5, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the emission layer emits blue light ([0050]).

Regarding claim 8, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the organic layers are formed via an inkjet process ([0033]).

Regarding claim 10, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. From the discussion above, Kwong discloses recited Formula (2-1) is given by recited Formula (2-1A), i.e.

    PNG
    media_image7.png
    202
    242
    media_image7.png
    Greyscale
,
where R11, R2, and R3 are H.

Regarding claim 11, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. From the discussion above, Kwong discloses recited Formula (2-2) is given by recited Formula (2-2A), i.e.

    PNG
    media_image8.png
    133
    235
    media_image8.png
    Greyscale
.

Regarding claim 12, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. From the discussion above, Kwong et al discloses recited Compounds (18) and (19).

Regarding claim 13, Kwong et al discloses an organic electroluminescent device comprising the following layer structure (Figure 1 – [0028]):

    PNG
    media_image6.png
    429
    471
    media_image6.png
    Greyscale
.
From the above, the emission layer (135) is disposed on the hole transport (125) and hole injection (120) layers, i.e. a hole transport region, and the hole transport region is disposed on the anode (118), i.e. first electrode. The electron transport (145) and an electron injection (150) layers, i.e. an electron transport region, are disposed on the emission layer (135), and the cathode (160), i.e. second electrode, is disposed to the electron transport region. 
The emission layer (135) comprises the compound ([0054] – Compound 2):

    PNG
    media_image1.png
    566
    307
    media_image1.png
    Greyscale
,

corresponding to Formula (1) of the claims, i.e.
[DU1]-[AU]-[DU2]m,
where DU1 is given by recited Formula (2-1), 

    PNG
    media_image2.png
    211
    278
    media_image2.png
    Greyscale

where the recited groups Ar1, Ar2, and Ar3 are C6 hydrocarbon rings, i.e. benzene, and the recited groups R1, R2 and R3 are H. DU2 is given by recited Formula (2-2), 

    PNG
    media_image3.png
    109
    256
    media_image3.png
    Greyscale

where Ar4 and Ar5 are C6 hydrocarbon rings, i.e. benzene; the integer n is one (1); and the group X2 is a direct linkage; the recited groups R4 and R5 are H; the recited group X1 is N.
	In the above compound, AU does not correspond to A1 recited in the present claims, i.e. 

    PNG
    media_image4.png
    95
    111
    media_image4.png
    Greyscale
.
That is, in the compound of the reference, the recited groups DU1 and DU2 are bonded at the 1,4 position on the benzene of AU instead of the 1, 3-positions and AU does not contain a cyano group as required by Formula A1. However, the compound disclosed by the reference this is but one embodiment, and attention is directed to Formula I, i.e.

    PNG
    media_image5.png
    173
    135
    media_image5.png
    Greyscale
,
of the reference where the ring RD is disclosed as an unsubstituted or substituted 6-membered aromatic ring ([0051]). Paragraph [0046] discloses that the aryl group, i.e. an aromatic ring, can be substituted with one or more substituents including nitrile, i.e. a cyano group ([0044]). Thus, the reference discloses a compound comprising Formula A1 where the integer p is at least one (1).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the first and second electrode comprise the metals as recited in the present claims. 
Kwon discloses that in general, OLED display devices have an organic layer between a first electrode (e.g., anode) that is a transparent electrode formed of ITO, i.e. indium tin oxide, and a second electrode (e.g., cathode) that is formed of a metal having a low work function such as calcium (Ca), lithium (Li), aluminum (Al) ([0005]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the metals disclosed Kwon for the first and second electrodes disclosed by Kwong et al as doing so would amount to nothing more than use of known metals for their intended use, in a known environment to accomplish entirely expected results.	

Regarding claim 14, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the emission layer comprises delayed fluorescence dopants ([0063]). Accordingly, the emission layer emits delayed fluorescence as recited in the present claims.

Regarding claim 15, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. Additionally, Kwong et al discloses that the emission layer comprises a host and one or more dopants, where the dopant is the disclosed compound and where the emission layer emits delayed fluorescence ([0063]-[0064]).

Regarding claim 16, the combined disclosures of Kwong et al and Kwon teach all the claim limitations as set forth above. From the discussion above, Kwong et al discloses recited Compounds (18) and (19).

Claims 17-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2018/0114929).

Regarding claim 17, Kwong et al discloses the compound ([0054] – Compound 2):

    PNG
    media_image1.png
    566
    307
    media_image1.png
    Greyscale
,

corresponding to Formula (1) of the claims, i.e.
[DU1]-[AU]-[DU2]m,
where DU1 is given by recited Formula (2-1), 

    PNG
    media_image2.png
    211
    278
    media_image2.png
    Greyscale

where the recited groups Ar1, Ar2, and Ar3 are C6 hydrocarbon rings, i.e. benzene, and the recited groups R1, R2 and R3 are H. DU2 is given by recited Formula (2-2), 

    PNG
    media_image3.png
    109
    256
    media_image3.png
    Greyscale

where Ar4 and Ar5 are C6 hydrocarbon rings, i.e. benzene; the integer n is one (1); and the group X2 is a direct linkage; the recited groups R4 and R5 are H; the recited group X1 is N.
	In the above compound, AU does not correspond to A1 recited in the present claims, i.e. 

    PNG
    media_image4.png
    95
    111
    media_image4.png
    Greyscale
.
That is, in the compound of the reference, the recited groups DU1 and DU2 are bonded at the 1,4 position on the benzene of AU instead of the 1, 3-positions and AU does not contain a cyano group as required by Formula A1. However, the compound disclosed by the reference this is but one embodiment, and attention is directed to Formula I, i.e.

    PNG
    media_image5.png
    173
    135
    media_image5.png
    Greyscale
,
of the reference where the ring RD is disclosed as an unsubstituted or substituted 6-membered aromatic ring ([0051]). Paragraph [0046] discloses that the aryl group, i.e. an aromatic ring, can be substituted with one or more substituents including nitrile, i.e. a cyano group ([0044]). Thus, the reference discloses a compound comprising Formula A1 where the integer p is at least one (1).


While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 18, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses that the compound is given by recited Formula (1-1).

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses that the compound where DU2 is given by D2 of the present claims.

Regarding claim 20, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses that the compound as given by recited Formula (2-1A), i.e.

    PNG
    media_image7.png
    202
    242
    media_image7.png
    Greyscale
,
where R1, R2, and R3 are H.

Regarding claim 21, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound as given by recited Formula (2-2A):

    PNG
    media_image8.png
    133
    235
    media_image8.png
    Greyscale
.

Regarding claim 23, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses that the recited groups Ar1 to Ar3 are unsubstituted benzene rings.

Regarding claim 25, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Compounds (18) and (19).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 

Applicants argue that the examples compounds in the instant application differ so greatly from the compounds presented in Kwong et al that this should be taken as evidence of their novelty over the prior art, rather than as evidence of their alleged obviousness. However, the issue at hand is whether or not the comparison of the inventive compounds to the comparative compound is a proper comparison. In the instant case, as set forth in the previous Office Action it is the Examiner’s position that the comparison of the comparative example to the inventive examples is not a proper side-by-side comparison for the following reasons. The comparative compound comprises a phenyl substituted with a one (1) carbazole and one (1) borepine core and no cyano groups. Inventive compounds 1, 7, and 13 comprise two (2) borepine cores and a heteroaryl group comprising a ring forming sulfur atom and no central phenyl ring or carbazole groups. Inventive Compound 4 comprises two (2) borepine cores, two (2) CN groups and no carbazole groups. Inventive Compound 18 comprises two (2) carbazole groups, one (1) borepine core and three (3) cyano groups. Thus, the inventive compounds are substantially different from the comparative compound. A proper side-by-side comparison would be an inventive compound identical to the comparative compound with the only difference being that the inventive compound additionally comprises one (1) cyano group.

Furthermore, even if the comparison were a proper side-by-side comparison, it is noted that the inventive examples are not commensurate in scope with the scope of the claims. Claim 1 recites that the compound of the claims is given by Formula (1)i.e.
[DU1]-[AU]-[DU2]m,
where DU1 is given by recited Formula (2-1), i.e.

    PNG
    media_image2.png
    211
    278
    media_image2.png
    Greyscale

DU2 is given by recited Formula (2-1) or recited Formula (2-2), i.e.

    PNG
    media_image3.png
    109
    256
    media_image3.png
    Greyscale
;
and AU is given one of A1 to A7, i.e.

    PNG
    media_image9.png
    346
    623
    media_image9.png
    Greyscale
.
Inventive Compounds 1, 4, 7, 13, and 18 have the following structures:

    PNG
    media_image10.png
    194
    151
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    171
    128
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    191
    130
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    192
    137
    media_image13.png
    Greyscale
 
and

    PNG
    media_image14.png
    172
    142
    media_image14.png
    Greyscale
.
Thus, claim 1 encompasses innumerable compounds, while the inventive examples present only five (5) specific compounds encompassed by the present claims. Accordingly, it is unclear if the data presented in Table 3 of the instant Specification are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767